In a proceeding pursuant to Family Court Act article 5, the petitioner appeals from an order of the Family Court, Dutchess County (Pagones, J.), entered May 10, 1994, which denied the petitioner’s objections to two orders of support of the same court (Gilbert, H.E.), both dated February 10, 1994, which limited the retroactive application of the orders of support to one year prior to the filing of the paternity petitions.
Ordered that the order is reversed, on the law, without costs or disbursements, the petitioner’s objections to the orders of support are sustained, the orders of support are vacated insofar as objected to, and the matter is remitted to the Family Court, Dutchess County, for a determination in accordance herewith.
Family Court Act § 440 (1) (a) requires in general that orders of support be effective "as of the earlier of the date of the filing *295of the petition therefor, or, if the children for whom support is sought are in receipt of public assistance, the date for which their eligibility for public assistance was effective”. It is undisputed that the subject children in this case became eligible for public assistance in September 1983 and June 1985 respectively. Accordingly, the Hearing Examiner erred in limiting the retroactivity of the orders of support to October 12, 1992, one year prior to the filing of the support petitions. Bracken, J. P., Rosenblatt, Krausman and Goldstein, JJ., concur.